Citation Nr: 1203321	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder other than asthma as a residual of in-service exposure to asbestos. 

2.  Entitlement to service connection for residuals of a cold injury to the hands and fingers.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955. 

This matter comes before the Board of Veterans'' Appeals (Board) from January 2005 and November 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2009, the Veteran testified at a hearing before the undersigned.  The transcript of that hearing has been associated with the claims file.  

In October 2009, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a May 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, the Veteran submitted evidence following issuance of the May 2011 SSOC without a waiver of consideration by the agency of original jurisdiction (AOJ).  However, as the Board is remanding the Veteran's claims, there is no prejudice thereby.  See 38 C.F.R. § 20.1304(c).  On remand, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Service connection for a respiratory disorder other than asthma

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for a respiratory disorder other than asthma must be remanded for additional evidentiary development.

In August 2011, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2011), requested a VHA opinion from a pulmonologist to address whether it is at least as likely as not that the Veteran has asbestosis, chronic obstructive pulmonary disorder (COPD), or any other respiratory disability, and as to each diagnosed disability, whether the disability began during or is causally linked to any incident of service, to include the Veteran's claimed in-service asbestos exposure.    

In his September 2011 report, the VHA reviewer, Dr. L.L., indicated that a diagnosis of asbestosis was not supported by the evidence of record.  However, Dr. L.L. noted that a diagnosis of COPD was supported by the record, and concluded that "[t]he role of asbestos exposure in causing COPD is generally thought to be minimal.  Some mild obstructive changes may occur as a direct effect of asbestos exposure but are unlikely to cause functional impairment."  Crucially, the Court has held that medical evidence which is speculative, general or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Furthermore, the examiner opined that there "may" be an association with mild obstructive changes resulting in COPD suggesting the possibility of a relationship between asbestos exposure and COPD.  Thus, the opinion rendered by Dr. L.L. in the September 2011 report with respect to whether the Veteran's currently diagnosed COPD is related to his military service is of little probative value in determining whether a medical nexus exists.

In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's respiratory disorder other than asthma is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also observes that an April 2011 addendum to an October 2010 VA examination report referenced pulmonary function testing conducted in October and November 2010.  Reports of these pulmonary function examinations appear to be absent from the Veteran's claims folder.  The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Service connection for residuals of cold injury

The Board remanded the case in October 2009 for either the AOJ or AMC to schedule the Veteran for a VA examination with respect to his residuals of cold injury to the hands and fingers.  The Veteran's claim was then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's residuals of cold injury to the hands and fingers claim.  The evidence of record shows that the Veteran was afforded a VA cold injury examination in October 2010.  Following examination of the Veteran and consideration of the Veteran's medical history, the VA examiner rendered a diagnosis of arthritis of the hands with a problem associated with the diagnosis being "cold injury to the hands or fingers" suggesting a relationship between the Veteran's in-service cold weather injury and his currently diagnosed arthritis.    However, the examiner later concluded that "the Veteran's arthritic changes of his left are the result of oste[o]arthritis and not cold weather injury."  By providing contradictory findings as to whether the Veteran's cold injury is associated with his diagnosed arthritis, it is unclear as to whether his in-service cold weather injury caused his current arthritis.  Accordingly, the Board finds that another remand is required to ascertain the nature of the relationship, if any, between the Veteran's military service and his current disability of the hands and fingers.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

The RO should also request any VA pulmonary function testing records from October and November 2010.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After undertaking the above development to the extent possible, the RO should refer the case to an appropriate VA examiner for a supplemental opinion with respect to the Veteran's claim of entitlement to service connection for a respiratory disorder other than asthma, to include as due to asbestos exposure.  The claims file and a copy of this remand should be forwarded to the examiner.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded to the Veteran.  

Based on a review of the claims folder including the Veteran's personal hearing testimony regarding his post-service occupational exposure to asbestos, the examiner should answer the following questions: 

a. Identify any respiratory disorder, to include asthma, that is currently manifested or that is indicated by the record at any time since August 2007.  

b. As to each identified disorder, is it at least as likely as not (i.e., 50 percent or greater degree of probability) that it began during service or is causally linked to any incident of service, to include his claimed in-service asbestos exposure, as opposed to his post-service employment? 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely as not" support the contended causal relationship; "less likely as not" weighs against the claim. 

The examiner is requested to provide a thorough rationale for any opinion expressed and note that the claims file has been reviewed in conjunction with the opinion. 

3.  After undertaking the above development to the extent possible, the RO should refer the case to an appropriate VA examiner for a supplemental opinion with respect to the Veteran's claim of entitlement to service connection for residuals of cold injury to the hands and fingers.  The claims file and a copy of this remand should be forwarded to the examiner.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  

Based on a review of the claim's folder, the examiner should answer the following questions:
	
a.  Is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran has a cold injury to either hand or any finger or that such disability was manifested at any time since August 2007? 

b.  As to each identified cold injury disability, is it at least as likely as not (i.e., 50 percent or greater degree of probability) that it began during service or is causally linked to any incident of service, to include his claimed in-service cold injury in Alaska and Mount Rainier in Washington State while participating in cold weather training? 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely as not" support the contended causal relationship; "less likely as not" weighs against the claim. 

The examiner is requested to provide a thorough rationale for any opinion expressed and note that the claims file has been reviewed in conjunction with the opinion. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



